Citation Nr: 1431691	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 15, 2011, for residuals, back injury, diagnosed as intervertebral and degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to a rating in excess of 40 percent since July 15, 2011, for residuals, back injury, diagnosed as intervertebral and DDD of the lumbar spine.  

3.  Entitlement to an initial rating in excess of 10 percent prior to July 15, 2011, for radiculopathy of the right lower extremity.  

4.  Entitlement to an initial rating in excess of 30 percent since July 15, 2011, for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for the Veteran's lumbar spine disability.  Service connection was granted for radiculopathy of the right lower extremity and a 10 percent rating was awarded, effective March 14, 2008.  The Veteran disagreed with the ratings and the current appeal ensued.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the claims in June 2011 for further development.  

By rating decision of September 2011, the RO increased the 10 percent rating for intervertebral and DDD to 40 percent, effective July15, 2011 and increased the 10 percent rating for radiculopathy of the right lower extremity to 30 percent, effective July 15, 2011.  However, the Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore those claims are still in appellate status.  


FINDINGS OF FACT

1.  Prior to July 15, 2011, the Veteran's intervertebral and DDD of the lumbar spine was productive of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees has not been shown.  

2.  Since July 15, 2011, the Veteran's intervertebral and DDD of the lumbar spine has been productive of forward flexion of the thoracolumbar spine 30 degrees or less; unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician have not been shown.  

3.  Prior to July 15, 2011, the Veteran's radiculopathy of the right lower extremity was productive of no more than incomplete paralysis with mild disablement.  

4.  Since July 15, 2011, the Veteran's radiculopathy of the right lower extremity has been productive of no more than incomplete paralysis with severe disablement; complete paralysis has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to July 15, 2011 for intervertebral and DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2013). 

2.  The criteria for a rating in excess of 40 percent since July 15, 2011 for intervertebral and DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5243 (2013). 

3.  The criteria for an initial rating in excess of 10 percent prior to July 15, 2011 for  radiculopathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.124a DC 8621 (2013). 

4.  The criteria for an initial rating in excess of 30 percent since July 15, 2011 for  radiculopathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.124a DC 8621 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran received appropriate VCAA notice in connection with the intervertebral and DDD increased rating claim in May 2008.  That letter provided as to how VA determines effective dates and disability ratings.  Appropriate notice was thereby provided to the Veteran.  No further notice was required under the VCAA.  

Service connection for radiculopathy, right lower extremity was granted in a rating decision of September 2011.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA for the initial rating claim.  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal.  

The Veteran underwent VA examinations for these disabilities in August 2008 and July 2011.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's intervertebral and DDDD of the lumbar spine and his radiculopathy, right lower extremity, claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  

The Veteran was offered the opportunity to set forth his contentions at a videoconference Board hearing in June 2010 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2)  requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Intervertebral and DDD of the lumbar spine and right lower extremity radiculopathy

The Veteran contends that his intervertebral and DDD of the lumbar spine is more severe than the current evaluations reflect.  

Prior to July 15, 2011 the intervertebral and DDD of the lumbar spine was rated as 10 percent disabling.  Therefrom, he is in receipt of a 40 percent evaluation.   

Under the General Rating Formula for Diseases or Injuries of the Spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

The notes to the rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2). 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.  " Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).   

Diagnostic Code 5243 for intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 10 percent rating for intervertebral disc syndrome requires incapacitating episodes having a total duration of one week but less than 2 weeks during the past 12 months.  The 20 percent rating for intervertebral disc syndrome, requires incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  Finally, with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a , DC 5243.  

Mild incomplete paralysis of the external popliteal nerve (common peroneal) warrants a 10 percent evaluation; moderate incomplete paralysis, a 20 percent evaluation; and severe incomplete paralysis, a 30 percent evaluation.  A 40 percent evaluation is assigned for complete paralysis of the external popliteal nerve (common peroneal), with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621.

The Veteran underwent a VA examination in August 2008.  He complained of constant pain on a daily basis.  He had pain in the right leg which was numb and throbbing and awakened him at night.  He stated that he got approximately 3 hours of sleep per night.  In spite of his back pain, he did not miss work.  He wore heel pads which helped his back.  He did not wear a back brace or belt.  He did not have any bowel or bladder problems.  He did not use a TENS unit but he occasionally used a cane.  

Physical examination showed lumbar tenderness.  Range of motion showed forward flexion of 0 to 76 degrees with pain down the right leg to 85 degrees, extension 0 to 30 degrees, lateral flexion of 0 to 14 degrees with left leg pain, 0 to 20 degrees to the right, lateral rotation 0 to 7 degrees to the left, and 0 to 44 degrees to the right.  He had normal sensory evaluation of the right lower extremity but decreased light touch sensation in his right foot, with hyperesthesias to sharp touch in the right foot.  He had 5/5 quadriceps and hamstring strength, bilaterally.  X-rays of the lumbosacral spine showed intervertebral osteochondrosis at L4-5 and L5-S1 with mild spondylolisthesis of L5 over S1.  An MRI showed extensive degenerative changes of the facet joints at the L4-5 and L5-S1 levels.  There was concentric disc bulging at L2-3, 3-4, 4-5 with central canal stenosis at L4-5.  There was no evidence of focal disc protrusions or extrusions.  Bilateral lower extremity EMG and nerve conduction studies were normal.  The diagnostic impression was degenerative disc disease of the lumbar spine with subjective and objective evidence of radiculopathy on examination but with negative acute or chronic findings by EMG.  He appeared to have pain as his main functional disability with repetitive motion.  

VA outpatient treatment records from September 2010 to June 2011 showed the Veteran was provided physical therapy on a periodic basis.  He was given medication for pain which was mild at rest and increased with activity.  

The Veteran testified at a videoconference hearing in June 2010.  The Veteran stated that he has constant pain in his back which had worsened.  He related that he had been put on bedrest before, but could not afford to do this because of his employment.  He related he was self-employed and the owner of his own construction company.  He stated that he did not take prescribed medication for his back, but used mineral ice for his back pain.  

Pursuant to the Board's June 2011 remand, the Veteran underwent VA examination in July 2011.   The Veteran complained of pain, stiffness, weakness, and fatigability in his thoracolumbar spine.  He was waiting for a pain clinic appointment for possible back injections.  He stated that he had a TENS unit and a back brace.  He completed physical therapy the month prior to his examination.  He stated that the pain was located across the lumbosacral area and radiated to the right lower extremity.  He was unable to walk normally without any assistive devices.  He used a right ankle brace for foot drop.  He reported that the back condition had an effect on his usual occupation.  He stated he was a builder and was unable to stand/work for more than 6 hours per day.  Lifting was limited to 50 pounds or less,  He was unable to work on a roof or climb ladders.  Range of motion of the lumbosacral spine showed forward flexion of 25 degrees without objective evidence of pain, to 50 degrees with objective evidence of pain; extension of 10 degrees of extension without objective evidence of pain, to 15 degrees with objective evidence of pain; right and left lateral flexion of 10 degrees with objective evidence of pain; right lateral flexion of 15 degrees with pain and left lateral flexion of 20 degrees with pain.  There was no additional limitation of motion following 3 repetitions.  The Veteran had flare-ups which consisted of  increased pain from about 5/10 to 8/10 on a daily basis.  He denied any incapacitating episodes within the past 12 month period.  Examination of his back also showed normal and symmetric musculature.  There was no vertebral or paravertebral tenderness.  

Neurologic examination showed 5/5 strength in all muscle groups except 3/5 in the right foot.  Straight leg raising was negative, bilaterally.  Sensation to monofilament and vibration was intact except for the right lower extremity from the mid-thigh.  MRI showed disc disease and bulging on multiple levels  L2-3, 3-4, and 4-5.  These findings were not significantly worse compared to the August 2008 MRI.  He noted numbness and tingling of the right lower extremity.  The pain was described as constant, without any flare-ups.  His foot pain was stated to interfere with walking, standing, and awakened him from sleeping.  He was able to accomplish his daily living.  The nerves affected were the large nerves of the right lower extremity.  Sensation to monofilament, pinprick, and vibration was diminished in the right lower extremity from below mid-thigh.  There was no muscle wasting or atrophy on examination.  There was no edema.  There was right foot drop which was incomplete and severe.  There was very limited toe extension.   

The medical evidence of record shows that that prior to July 15, 2011, the Veteran had forward flexion limited to 85 degrees with pain.  There was no evidence of muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour such as scoliosis , reversed lordosis, or abnormal kyphosis, to warrant a 20 percent rating.  Since July 15, 2011, his VA examination has shown forward flexion of less than 30 degrees, indicative of a 40 percent rating.  Unfavorable ankylosis of the thoracolumbar spine, necessary for a 50 percent rating, has not been shown. 

Moreover, the Veteran has not been shown to have incapacitating episodes requiring bedrest prescribed by a physician at any time during the appellate period.  He has indicated at his videoconference hearing that he was placed on bedrest but could not comply because of his work activities.  For the purposes of this rating, the bedrest must show acute signs and symptoms that require bedrest.  Since the Veteran claims to have not complied with the bedrest instructions, there is no evidence which shows he was incapacitated at any time.  Therefore, a rating under this criteria is not warranted.  

As for the Veteran's radiculopathy of the right lower extremity, prior to July 15, 2011, although he had radiculopathy shown on examination, EMG findings were negative for acute or chronic findings.  The medical evidence showed no more than mild disablement, warranting no more than a 10 percent rating.  

Since July 15, 2011, the medical evidence shows that the Veteran's radiculopathy of the right lower extremity was incomplete and severe.  Complete paralysis, necessary to warrant  a 40 percent rating has not been shown.  Although very limited, there was active toe extension and ankle dorsiflexion.  The radiculopathy and right foot drop were specifically noted to be incomplete and severe.  Therefore, an initial increased rating for radiculopathy of the right lower extremity in excess of 30 percent, is not warranted.   

The Board has considered the Veteran's statements that his lumbar spine and radiculopathy disabilities are worse.  He asserts that he is warranted increased ratings for these disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine and right radiculopathy disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's lumbar spine and right radiculopathy disabilities are evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluations of the Veteran's lumbar spine and right radiculopathy disabilities were applied to the applicable rating criteria and case law.  The Board fully explained why higher ratings were not warranted for the Veteran's lumbar spine and right radiculopathy disabilities.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's lumbar spine and right radiculopathy disabilities, include exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis for either of these disabilities is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Here, the Veteran has not raised, nor does the record show, that a TDIU is at issue.  Specifically, the Veteran has indicated that he has some limitations; however, he is a self-employed builder, and as of his most recent VA examination, he was still employed.  As such, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.   


ORDER

A rating in excess of 10 percent prior to July 15, 2011, for residuals, back injury, diagnosed as intervertebral and degenerative DDD of the lumbar spine, is denied.  

A rating in excess of 40 percent since July 15, 2011, for residuals, back injury, diagnosed as intervertebral and DDD of the lumbar spine, is denied.  

An initial rating in excess of 10 percent prior to July 15, 2011, for radiculopathy of the right lower extremity, is denied.  

An initial rating in excess of 30 percent since July 15, 2011, for radiculopathy of the right lower extremity, is denied .  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


